               Case 1:18-cv-06696-CM Document 39 Filed 11/26/18 Page 1 of 6



UNITED STATES DISTRICT COURT                                                                           I
                                                                       USDC SDI\Y                      I
SOUTHERN DISTRICT OF NEW YORK                                          DOCUME~T              :
                                                                       ELECTRONICALL y FILED jl

                                                                     :! ~~~; ~; , :- .,, __uh"'=µi -
 JENNIFER COLLINS,

          Plaintiff,
                                                                         No. 18 Civ. 6696 (CM)
 -against-


 CHRISTOPHER ROCKEFELLER LINDSTROM,

                  Defendant.




  DECISION AND ORDER GRANTING DEFENDANT'S MOTION TO DISMISS AND
            DENYING DEFENDANT'S MOTION FOR SANCTIONS
McMahon, C.J.:

         Defendant Christopher Rockefeller Lindstrom's motion to dismiss and motion for

sanctions and other costs, pursuant to Dkt. Nos. 13 and 28, respectively, are presently before the

Court.

         A brief recitation of the procedural posture of this case is necessary to understanding

these motions.

         On July 26, 2018, Plaintiff Jennifer Collins brought this action against three defendants -

Christopher Rockefeller Lindstrom, the Giving Back Fund, Inc. and Nexus Global. Plaintiff

alleged (D defamation against Lindstrom (Count 1); (jj.) intentional infliction of emotional

distress against all three defendants (Count 2); and (iii) a violation of Section 504 of the

Rehabilitation Act, pursuant to 29 U.S.C. § 701 et seq., against Nexus Global and the Giving

Back Fund, Inc. (Count 3).
                  Case 1:18-cv-06696-CM Document 39 Filed 11/26/18 Page 2 of 6



           On August 10, 2018, the parties filed a stipulation of voluntary dismissal, discontinuing

the action as against Defendants Giving Back Fund and Nexus Global (hereinafter referred to as

the "Dismissed Defendants"), but not as against Defendant Christopher Rockefeller Lindstrom.

(Dkt. No. 12). The docket sheet indicates that the Clerk's Office staff reviewed the stipulation

and concluded that it needed judicial approval, in that it was not filed pursuant to Fed. R. Civ. P.

41(a)(l)(A)(ii). (See Dkt. No. 12 and unnumbered entry immediately thereafter). 1 The original

stipulation was not judicially approved.

           On September 21, 2018, the parties to the stipulation re-filed it. (See Dkt. No. 25.) The

stipulation of dismissal provided that Plaintiff would re-file a new case as against the Dismissed

Defendants if the parties failed to execute a settlement agreement by September 1, 2018 - a date

that had passed three weeks before the second stipulation was filed. The Court, relying on the

fact that the parties had filed the stipulation, assumed that settlement negotiations were ongoing

and signed it.2 The action, therefore, was discontinued as against the Dismissed Defendants on

September 21, 2018.

           Apparently, the parties did not settle, and, as contemplated by the stipulation of partial

dismissal, Plaintiff filed a new action against the Dismissed Defendants on September 26, 2018.

The new complaint alleged intentional infliction of emotional distress and a violation of Section




1 I have recently learned that our Clerk's Office takes the position that court approval is required in cases where a

stipulat10n of voluntary dismissal will only effect a partial dismissal of the case, because such stipulations are rarely
signed by the party who is not being dismissed, and the literal terms of Rule 41 (a)( I )(A)(ii) require that a stipulation
of voluntary dismissal be "signed by all parties who have appeared," whether they are being dismissed out or not
That i'S undoubtedly why most partial voluntary discontinuances are accomplished by the plaintiffs filing a notice of
voluntary discontinuance pursuant to Rule 4J(a)(l)(A)(i), which does not require any judicial approval, even if the
notice only effects a partial dismissal of the case. The stipulation tendered by the Plaintiff and the Dismissed
Defendants was not signed by Lindstrom, who had no part in it; ergo, the Clerk concluded that I had to endorse it.

2   Indeed, for all I knew, the parties had in fact signed their settlement agreement on or before September I.

                                                             2
              Case 1:18-cv-06696-CM Document 39 Filed 11/26/18 Page 3 of 6



504 of the Rehabilitation Act. See Collins v. NEXUS Global et al., No. 18 Civ. 8812. This Court

accepted the newly-filed action as a related case (hereinafter referred to as the "Related Action").

        Lindstrom is not a party to the Related Action. Plaintiffs claims against him are pending

only in this case.

        Before any of this happened, Lindstrom had filed a motion to dismiss this action as

against him on August 13, 2018 (Dkt. No. 13). That motion was fully briefed by August 27,

2018. Lindstrom also filed a motion for sanctions on October 23, 2018 (Dkt. No. 28); that

motion was fully briefed on November 21, 2018.

        The motion to dismiss is granted; the motion for sanctions is denied.

        I.      Defendant's Motion to Dismiss is Granted

        While Lindstrom moved to dismiss the complaint, pursuant to Fed. R. Civ. P. 12(b)(6),

for failure to state a claim upon which relief may be granted (see Dkt. Nos. 13-14, 20), counsel

for Lindstrom represented in a letter to the Court that "one of the matters to be addressed [by his

motion] is lack of subject matter jurisdiction based upon the sole federal claim being withdrawn

by the Plaintiff[.]" (Dkt. No. 22.) A motion to dismiss for lack of subject-matter jurisdiction

properly lies under Fed. R. Civ. P. 12(b)(l), not under Rule 12(b)(6).

        Lindstrom is not correct that the Court lacks subject-matter jurisdiction. Subject-matter

jurisdiction is determined at the time of filing; subsequent events are irrelevant to that

determination. See Grupo Data.flux v. Atlas Global Group, L.P., 541 U.S. 567, 570

(2004) (quoting Malian v. Torrance, 22 U.S. 537,539 (1824)). At the time of filing, this Court

had subject-matter jurisdiction over all claims in this case, because a claim arising under federal

law - the Section 504 claim against the dismissed Defendants, over which the Court had original




                                                  3
               Case 1:18-cv-06696-CM Document 39 Filed 11/26/18 Page 4 of 6



subject-matter jurisdiction, pursuant to 28 U.S.C. § 1331 - was "so related" to Plaintiffs

remaining pendent claims. 28 U.S.C. § 1367.

        That Plaintiff filed a stipulation of voluntary dismissal so as to discontinue the action

against the Dismissed Defendants - thereby eliminating the Section 504 claim - does not

preclude the Court from hearing the remaining claims in this action, because it has subject-

matter jurisdiction over them. It does, however, leave the Court with the discretion to decline to

exercise supplemental jurisdiction over those claims, pursuant to 28 U.S.C. § 1367(c)(3).

        As a matter of the Court's discretion, Defendant's position prevails. The Court simply

has no reason to keep this case.

        Where, as here, federal claims are eliminated in the early stages of litigation, the Second

Circuit has instructed that district courts generally should decline to exercise supplemental

jurisdiction over remaining state law claims. Klein & Co. Futures, Inc. v. Bd. of Trade of

N. Y, 464 F.3d 255, 262 (2d Cir. 2006). Such a determination should be guided by values of

judicial economy, convenience, fairness, and comity, i.e., the "Cohill factors," as first articulated

by the Supreme Court in Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,350 (1988). Klein, 464

F.3d at 262.

        The application of the Cohill factors to the case at bar strongly favors dismissal. This

issue has arisen at the earliest stages of litigation, prior to the taking of any discovery and with

very little investment of judicial resources. Given the posture of this case, declining jurisdiction

does not substantially prejudice the parties. Nor does it work any great inconvenience, since, as

the complaint pleads, both Plaintiff and Defendant are residents of the state of New York.

(Comp!. ,111-12, Dkt. No. 1.) Plaintiffs remaining claims arise under state law and, thus,

fairness and judicial comity counsel that they are better left to the considered judgment of New



                                                   4
                Case 1:18-cv-06696-CM Document 39 Filed 11/26/18 Page 5 of 6



York courts, whose judges are the "best arbiters of [its] state law." Chenensky v. NY. Life Ins.

Co., 942 F. Supp. 2d 388,395 (S.D.N.Y. 2013). Finally, since neither party has moved in the

Related Action to consolidate that case with this one, if the Court were to exercise supplemental

jurisdiction here, it would cause both cases to proceed on separate tracks and would pose a

danger of producing disparate results.

        Accordingly, the Court hereby dismisses the complaint without prejudice to Plaintiffs

bringing her state law claims against Lindstrom in the New York State Supreme Court. 3

         II.      Defendant's Motion for Sanctions and Attorney's Fees is Denied
         Defendant asserts that "no legal or factual basis" supported Plaintiffs claims against

Lindstrom. (Mem. of Law in Supp. of Mot. for Sanctions, at 2, Dkt. No. 28, Ex. 3.) Believing

that those claims were brought solely as a device to harass his client, counsel for Lindstrom sent

a letter to Plaintiffs counsel, dated August 14, 2018, warning him to voluntarily withdraw the

claims asserted against Lindstrom or else suffer the present motion for sanctions and other costs,

pursuant to Fed. R. Civ. P. 11. (Affirmation of Joseph F. Castiglione ("Castiglione Affirm."),

Dkt. No. 28 Ex. 1.)

         To the extent Defendant's Rule 11 motion is premised on the notion that the Court lacks

subject-matter jurisdiction, that argument, as noted, is incorrect as a matter of law and, thus,

entirely unpersuasive.




3 Counsel in this case (who are obviously unfamiliar with federal litigation) should not have stipulated to the filing
ofan entirely new action. They should have stipulated that, if there were no settlement, the claims against the
Dismissed Defendants could be reasserted within some fixed period of time. But they did not do that. Alternatively,
when the settlement fell through, Plaintiff could have moved for leave to amend the pleading in this case to reassert
the voluntarily dismissed claims - though her motion would have been subject to a futility argument, which a
preliminary reading of the complaint in the Related Action suggests may well be meritorious. But she did not do
that, either.


                                                          5
             Case 1:18-cv-06696-CM Document 39 Filed 11/26/18 Page 6 of 6



       Defendant also alleges that Plaintiffs claims for defamation and intentional infliction of

emotional distress were inadequately pleaded under Fed. R. Civ. P. 8.

       Mindful of its need to proceed "with caution," Knipe v. Skinner, 19 F.3d 72, 78 (2d Cir.

1994), the Court declines to impose sanctions in this case. In this Circuit, Rule I I sanctions are

only warranted where the party demonstrates "a showing of objective unreasonableness on the

part of the attorney or client signing the papers." ATS! Commc 'ns, Inc., v. Shaar Fund Ltd., 579

F.3d 143, 150 (2d Cir. 2009). The test under Rule 11 is not whether the complaint, taken as a

whole, is non-frivolous, but rather, whether the claims, defenses, legal contentions, and factual

contentions in any pleading are warranted under existing law and have evidentiary support.

       Because the Court declines to exercise supplemental subject-matter jurisdiction, the

Court has chosen not to address the sufficiency of the allegations in the complaint. It will not do

so in connection with a sanctions motion. Indeed, it would be counter-intuitive to impose

sanctions based on arguments that the Court is declining to consider on the merits.

                                         CONCLUSION

       Defendant's motion to dismiss is GRANTED without prejudice. Defendant's motion for

sanctions and other costs is DENIED. The Clerk of Court is respectfully directed to terminate

Dkt. Nos. 13 and 28 and to close this case.


Dated: November 26, 2018




                                                              Chief Judge



BY ECF TO ALL COUNSEL

                                                 6
